Exhibit 10.6

 

FIRST AMENDMENT

 

FIRST AMENDMENT (this “Amendment”), dated as of October 1, 2012, to the Credit
Agreement referred to below, among Sunrise Senior Living, Inc., as borrower (the
“Company”), the lenders from time to time party thereto (the “Lenders”) and
KeyBank National Association, as administrative agent (the “Administrative
Agent”, together with the Company and the Lenders, the “Parties”).

 

The Parties are party to a Credit Agreement dated as of June 16, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”).  The Parties wish to amend
the Credit Agreement in certain respects, and accordingly, the Parties hereby
agree as follows:

 

Section 1.  Defined Terms.  Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein.

 

Section 2.  Amendments.  Subject to the satisfaction of the conditions precedent
specified in Section 4 hereof, the Credit Agreement shall be amended as follows:

 

2.1.  General References.  References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement as amended
hereby.

 

2.2.  Definitions.  Section 1.01 of the Credit Agreement shall be amended by
adding the following definition in the appropriate alphabetical location:

 

“First Amendment” means the First Amendment to this Agreement dated as of
October 1, 2012.

 

2.3.  Financial Covenants.  Section 6.12 of the Credit Agreement shall be
amended by:

 

A.                                    Amending and restating Section 6.12(a) in
its entirety to read as follows:

 

(a)           Corporate Leverage Ratio.  Maintain a Corporate Leverage Ratio not
in excess of 10.0 to 1.0.

 

B.            Amending and restating Section 6.12(b) in its entirety to read as
follows:

 

(b)           Corporate Fixed Charge Coverage Ratio.  Maintain a Fixed Charge
Coverage Ratio of not less than 1.25 to 1.00.

 

2.4.  No Additional Guarantors Required.  Section 6.13 of the Credit Agreement
shall be amended by adding the following sentence at the end of the paragraph:
“No Person that becomes a Subsidiary as a result of the Borrower’s or its
Subsidiaries’ purchase of its equity interests with the proceeds of Indebtedness
incurred pursuant to Section 7.03(h) shall be required to become a Guarantor.”

 

--------------------------------------------------------------------------------


 

2.5.  Liens.  Section 7.01 of the Credit Agreement shall be amended by inserting
a new Section 7.01(m) that reads as follows: “Liens securing Indebtedness
permitted under Section 7.03(h); provided that such Liens do not at any time
encumber any equity interests, real property or other assets whose purchase was
not financed, in whole or in part, by the proceeds of Indebtedness incurred
pursuant to Section 7.03(h).”

 

2.6.  Indebtedness.  Section 7.03 of the Credit Agreement shall be amended by
inserting a new Section 7.03(h) that reads as follows: “Indebtedness owing to
Health Care REIT, Inc. or any of its Affiliates that is incurred for the purpose
of purchasing the equity interests of one or more entities owning senior living
facilities or repaying existing debt (and any related prepayment premium and
costs associated therewith) in respect of or secured by such senior living
facilities.”

 

2.7.  Covenant Reversion.  A new Section 10.20 of the Credit Agreement shall be
inserted and shall read as follows: “Upon the earlier to occur of (i) September
5, 2013 and (ii) fifteen (15) days after the date that certain Agreement and
Plan of Merger by and among the Borrower, Brewer Holdco, Inc., Brewer Holdco
Sub, Inc., Health Care REIT, Inc. and Red Fox, Inc., dated as of August 21,
2012, as amended, amended and restated, supplemented or otherwise modified from
time to time is terminated, the terms of this Agreement shall automatically
revert without any further action of any Person to those in effect immediately
prior to the effectiveness of the First Amendment and Borrower shall immediately
take any and all action necessary to comply with the applicable provisions of
the Agreement after giving effect to such reversion.”

 

Section 3.  Representations and Warranties.  The Company represents and warrants
to the Lenders and the Administrative Agent that (a) since the date of the March
31, 2011 Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect and (b) immediately after giving effect to
this Amendment, no Default or Event of Default shall exist or be continuing.

 

Section 4.  Conditions Precedent.  This Amendment shall become effective as of
the date on which: (i) the Administrative Agent shall have received one or more
counterparts of this Amendment duly executed and delivered by each of the
Parties and (ii) the Lenders shall have received from the Company a consent fee
of $1,150,000.00 for executing this Amendment (it being acknowledged and agreed
that $1,000,000.00 of such consent fee has already been paid in full as of the
date hereof).

 

Section 5.  Limited Waiver; Reservation of Rights.  Except as herein provided,
the Credit Agreement shall remain unchanged and in full force and effect. 
Nothing herein shall constitute a waiver of, or any agreement to provide a
waiver of, any existing or future Default or Event of Default.  Notwithstanding
anything herein to the contrary, the Administrative Agent and the Lenders
reserve all of their rights, powers, privileges and remedies under or in respect
of the Credit Agreement and the other Loan Documents, at law, in equity or
otherwise in connection with the obligations owing by the Company thereunder,
and all guarantees of certain of its Subsidiaries therefor, all of which are
expressly reserved.  This Amendment shall not be deemed or otherwise construed
to be a commitment or any other undertaking or expression of any willingness to
engage in any further discussion with the Company or any other person, firm or
corporation with respect to any waiver, amendment, modification or any other
change to the

 

--------------------------------------------------------------------------------


 

Credit Agreement or the other Loan Documents or any rights or remedies arising
in favor of the Administrative Agent or the Lenders under or with respect to any
such documents; or to be a waiver of, or consent to or a modification or
amendment of, any other term or condition of any other agreement by and among
the Parties.

 

Section 6.              No Defenses.  Borrower, by its execution of this
Agreement, hereby declares that it has no set-offs, counterclaims, defenses or
other causes of action against Administrative Agent or the Lenders arising out
of the Loan, any documents mentioned herein or otherwise; and, to the extent any
such setoffs, counterclaims, defenses or other causes of action may exist,
whether known or unknown, such items are hereby waived by Borrower.

 

Section 7.              Miscellaneous.  This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same amendatory instrument and any of the parties hereto may execute this
Amendment by signing any such counterpart.  Any manually executed signature page
to this Amendment delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.  This Amendment
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

 

 

SUNRISE SENIOR LIVING, INC.

 

 

 

 

 

 

 

 

By:

/s/ Marc Richards

 

 

Name:

Marc Richards

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Amy L. Maclearie

 

 

Name:

Amy L. Maclearie

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

as Lender

 

 

 

 

 

 

 

 

By:

/s/ Amy L. Maclearie

 

 

Name:

Amy L. Maclearie

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------